 Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 1 of 10


                                                                 Wolters Kluwer

                         PROCESS SERVER DELIVERY DETAILS




 Date:                    Fri, Jul 24, 2020

 Server Name:             John Van Steekiste

 Location:                Pompano Beach, FL




 Entity Served            TARGET CORPORATION

 Agent Name               CT CORPORATION SYSTEM

  Case Number             200000568CAAMXM
_ . .
 Jurisdiction             FL




                 II II    II           II           III   II




                                              Exhibit 2
        Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 2 of 10

Filing # 110643980 E-Filed 07/22/2020 04:00:55 PM                                                                     'ThZ2(
 Filing # 110548871 E-Filed 07/21/2020 12:21:41 PM
                               IN THE CIRCUIT COURT OF THE 19Til JUDICIAL CIRCUIT,
                                      IN AND FOR MARTIN COUNTY, FLORIDA

                                                  CASE NO.: 20000568CAAXMX

                  HILDA PAZ,                                          CIVIL ACTION SUMMONS

                          Plaintiff,
                                                                                                                            '?O
                                                                             (Corporate Service)              ft            1
                  v.

                  TARGET CORPORATION                                                               /             if‘.

                          Defendant.


                  THE STATE OF FLORIDA
                                                                                                                    f..7)
                  To Each Sheriff of the State:

                  YOU ARE COMMANDED to serve this Summons and a copy of the Complaint or Petition in
                  this action on Defendant(s):

                                           TARGET CORPORATION
                                           CT CORPORATION SYSTEM, REGISTERED AGENT
                                           1200 S. PINE ISLAND ROAD
                                           PLANTATION, FL 33324

                  Each defendant is required to serve written defenses to the complaint or petition on TIRADO-
                  LUCIANO & TIRADO, P.A., Plaintiffs attorney, whose address .is 2655 LeJeunc Rd., Suite
                  1109, Coral Gables, FL 33134, within 20 days after service of this summons on that defendant,
                  exclusive of the day of service, and to tile the original of the defenses with the clerk of this court
                  either before service on Plaintiff's attorney or immediately thereafter. If a defendant fails to do
                  so, a default will be entered against that defendant for the relief demanded in the complaint or


                                   7I2R
                  petition.

                  Dated on:       r                         , 2020.

                                                    CAROLYN T1MMANN
                                                    CLERK OF THE RC 1 COURT & COMPTROLLER




Electronically Filed Martin 07/21/2020 12:21 PM
Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 3 of 10




   Florida Rules of Judicial Administration Rule 2.540 Notices to Persons With
                                  Disabilities

  If you are a person with a disability who needs any accommodation in
  order to participate in this proceeding, you are entitled, at no cost to you, to
  the provision of certain assistance. Please contact Court Administration,
  250 NW Country Club Drive, Suite 217, Port St. Lucie, FL 34986, (772)
  807-4370 at least 7 days before your scheduled court appearance, or
  immediately upon receiving this notification if the time before the
  scheduled appearance is less than 7 days; if you are hearing or voice
  impaired, call 711.

  SPANISH: Si usted es una persona discapacitada que necesita algtin tipo de
  adecuaci6n para poder participar de este procedimiento, usted tiene
  derecho a que se le ayude hasta cierto punto y sin costo alguno. Por favor
  comuniquese con Court Administration, 250 NW Country Club Drive,
  Suite 217, Port St. Lucie, Fl. 34986, (772) 807-4370, al menos 7 dias antes de
  su fecha de comparecencia o inmediatamente despite's de haber recibido
  esta notificacion si faltan menos de 7 dias para su cita en el tribunal. Si
  tiene discapacidad auditiva o de habla, flame al 711.

  KREYOL: Si ou se yon moun Id andikape epi ou bezwen nenpet
  akomodasyon pou ou ka patisipe nan pwose sa-a, ou gen dwa, san ou pa
  gen pou-ou peye anyen, pou yo ba-ou yon seri de asistans. Tanpri kontakte
  Administrasyon Tribunal-la, 250 NW Country Club Drive, Suite 217, Port
  St. Lucie FL 34986, (772) 807-4370 omwen 7 jou alavans jou ou gen pou-ou
  paret nan tribunal-la, ouswa imedyatman kote ou resevwa notifikasyon-an
  si ke II mwens ke 7 jou; si ou soud ouswa Ube, rele 711.
Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 4 of 10




   If you are a person seeking to enter the courthouse please be aware of the
   following requirements.

   Upon entry to the courthouse your temperature will be taken in a non-
   intrusive manner. Persons with temperatures over 100.4 degrees Fahrenheit
   will be denied entry into the courthouse. All persons entering the courthouse
   will be further screened by a questionnaire:

         1. Have you recently had close contact with a person with COVID-19?
         2. Have you been diagnosed with CO'VID-19, are you waiting for test
            results, or do you have a cough, fever, or shortness of breath, or
            other symptoms of COVID-19?
         3. Have you recently traveled from somewhere outside the United
            States or on a cruise ship?

   You will be required to wear a face covering. Please bring your own face
   covering if you have one. If you do not possess one, a disposable mask will be
   provided to you. All individuals shall observe social distancing within
   courthouses by maintaining the recommended minimum six-foot distance
   from other individuals. Frequently sanitize your hands while you are in the
   courthouse.
       Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 5 of 10

Filing # 110018073 E-Filed 07/09/2020 03:04:02 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.       CASE STYLE
                                      IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT,
                                            IN AND FOR MARTIN COUNTY, FLORIDA

                                                                      Case No.:
                                                                      Judge:
  Hilda Paz
   Plaintiff
               vs.
  Target Corproation
  Defendant



                AMOUNT OF CLAIM
                Please indicate the estimated amount of the claim rounded to the nearest dollar $500,000

                TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                category and subcategory lines.

                                                                               O     Malpractice — other professional
             O Condominium                                                   0 Other
            *0 Contracts and indebtedness                                      0. Antitrust/Trade Regulation
             O Eminent domain                                                  O     Business Transaction
             O Auto negligence                                                 O     Circuit Civil - Not Applicable
            Z. Negligence — other                                              O     Constitutional challenge-statute or ordinance
               O      Business governance                                      O     Constitutional challenge-proposed amendment
               O      Business torts                                           O     Corporate Trusts
               O      Environmental/Toxic tort                                 O     Discrimination-employment or other
               O      Third party indemnification                              O     Insurance claims
               O      Construction defect                                      O     Intellectual property
               O      Mass tort                                                O     Libel/Slander
               O      Negligent security                                       O     Shareholder derivative action
               O      Nursing home negligence                                  O     Securities litigation
               El     Premises liability — commercial                          O     Trade secrets
               O      Premises liability — residential                         O     Trust litigation
             O Products liability
             O Real Property/Mortgage foreclosure                            0 County Civil
               O      Commercial foreclosure                                   O     Small Claims up to $8,000
               El     Homestead residential foreclosure                        O     Civil
                     'Non-homestead 'residential toreclosure                   O     Replevins
               O      Other real property actions                              O     Evictions
             O Professional malpractice                                        O     Other civil (non-monetary) -
               O      Malpractice — business
               O      Malpractice — medical
    Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 6 of 10




                                                 COMPLEX BUSINESS COURT

          This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
          Administrative Order. Yes CI No 23


    IV.      REMEDIES SOUGHT (check all that apply):
                Monetary;
              O Non-monetary declaratory or injunctive relief;
              O Punitive

    V.       NUMBER OF CAUSES OF ACTION:
               (Specify)




    VI.       IS THIS CASE A CLASS ACTION LAWSUIT?
               CI Yes
               N No

    VII. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
            N No
            CI Yes — If "yes" list all related cases by name, case number and court:




    VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
              O Yes
              ID No'



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature: s/ Alejandro Tirado-Luciano
         Attorney or party
FL Bar No.: 70894
         (Bar number, if attorney)
           Alejandro Tirado-Luciano
          (Type or print name)
    Date: 07/09/2020
     Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 7 of 10

Filing # 110018073 E-Filed 07/09/2020 03:04:02 PM


                                                               IN THE CIRCUIT COURT OF THE 19TH
                                                              JUDICIAL CIRCUIT, IN AND FOR
                                                              MARTIN COUNTY, FLORIDA.

        HILDA PAZ,
                                                               CASE NO.:

                Plaintiff,

        vs.

        TARGET CORPORATION

                Defendant.


                              COMPLAINT AND DEMAND FOR JURY TRIAL

                Plaintiff, HILDA PAZ ("Plaintiff"), by and through her undersigned counsel, sues

        Defendant, TARGET CORPORATION ("Defendant"), and alleges:

                1.      This is an action for negligence. This action is within the jurisdiction of this Court

        and for damages in excess of Thirty Thousand and 00/100 Dollars ($30,000.00), exclusive of

        interest and costs.

               2        At all times material hereto, Plaintiff is and was a citizen of the State of Florida

        residing in Miami-Dade County, Florida.

               3.       At all times material hereto, Defendant is and was a foreign, for-profit corporation

        authorized to do business, and does conduct business in Martin County, Florida.

               4.       Venue is proper in Martin County pursuant to § 47.051 because the cause of action

        accrued in Martin County as the accident occurred there.

               5.       On or about July 4, 2018, Plaintiff was a customer of the Defendant at its store

        located at 2650 NW Federal Hwy, Stuart, FL 34994 (the "Premises")
Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 8 of 10




          6.      While the Plaintiff was walking into one of the aisles of the children's department

  of the Premises, she tripped and fell on carpet that was frayed and partially pulled up.

          7.      Defendant negligently allowed the frayed and partially rolled up carpet to remain

  on the floor so as to constitute a tripping hazard.

          8.      Defendant was negligent in ways that include, but are not limited to, the following:

                  a. Defendant failed to warn patrons of a potentially hazardous condition;

                  b. Defendant failed to take precautions to protect patrons walking through the

                      store; and

                  c. Defendant allowed a dangerous condition to exist.

          9       As a direct and proximate result of the Defendant's negligence, the Plaintiff

  suffered bodily injury for which she required surgery and incurred substantial medical expenses.

  Plaintiff also suffered resulting pain and suffering, disability, disfigurement, loss of capacity of the

  enjoyment of life, and expenses of medical and nursing care and treatment. The losses are either

  permanent-or continuing as Plaintiff will suffer the losses in the future.

                                     COUNT I — NEGLIGENCE

         10.      Plaintiff realleges and reincorporates by reference Paragraphs 1-9 as if fully set

  forth herein.

          11.     On or about July 4, 2018, Plaintiff was a customer and business invitee of the

  Defendant, lawfully on its premises at the Premises.

         12.      While the Plaintiff was walking into one of the aisles of the children's department

  of the Premises, she tripped and fell on carpet that was frayed and partially pulled up.




                                                     2
Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 9 of 10




          13.      At all times material hereto, Defendant exercised control over the premises and its

  carpeting and knew, or should have known, that the carpet posed a danger to persons such as the

  Plaintiff.

          14.      Defendant, through its agents and/or employees, owed a duty to persons such as the

  Plaintiff to:

                   a. Maintain its premises in a reasonably safe condition;

                   b. Correct the dangerous condition of the carpet of which Defendant knew, or

                       should have known, by use of reasonable care;

                   c. Warn the Plaintiff of any condition of which it knew or should have known by

                       use of reasonable care was dangerous and for which it had knowledge greater

                       than that of the Plaintiff; and

                   d. Hire competent individuals to perform maintenance and/or inspections of the

                       carpet.

          15.      Defendant, by and through its agents and/or employees, breached its duty owed to

  the Plaintiff in that it failed to:

                   a. Maintain its premises in a reasonably safe condition;

                   b. Correct the dangerous condition of the carpet of which Defendant knew, or

                       should have known, by use of reasonable care;

                   c. Warn the Plaintiff of any condition of which it knew or should have known by

                       use of reasonable care was dangerous and for which it had knowledge greater

                       than that of the Plaintiff;

                   d. Make certain that the carpet was properly maintained; and

                   e. Hire competent individuals to perform maintenance on the carpet.



                                                         3
Case 2:20-cv-14285-KMM Document 1-2 Entered on FLSD Docket 08/13/2020 Page 10 of 10




           16.     As a direct and proximate result of the actions or inactions of the Defendant and its

   agents or employees, the Plaintiff suffered bodily injury for which she required surgery and

   incurred substantial medical expenses. Plaintiff also suffered resulting pain and suffering,

   disability, disfigurement, loss of capacity of the enjoyment of life, and expenses of medical and

   nursing care and treatment. The losses are either permanent or continuing as Plaintiff will suffer

   the losses in the future.

           WHEREFORE, Plaintiff demands judgment against Defendant for damages, for costs, and

   any other relief this Court deems appropriate.

                                     DEMAND FOR JURY TRIAL

           Plaintiff hereby demands trial by jury of all issues so triable as of right.

   Dated this 9th day of July, 2020.


                                                  TIRADO-LUCIANO & TIRADO
                                                  Counsel for Plaintiff
                                                  2655 Le Jeune Road Suite 1109
                                                  Coral Gables, Florida 33134
                                                  305-390-2320 - Telephone
                                                  305-390-2321 - Facsimile

                                                   By: /s/ Alex Tirado-Luciano
                                                     ALEJANDRO TIRADO-LUCIANO, ESQ.
                                                     Florida Bar No. 70894
                                                     atl@TLTirado.com
                                                     MONICA TIRADO, ESQ.
                                                     Florida Bar No.: 55877
                                                     mtO,TLTirado.com




                                                      4
